Filed 5/20/15 In re J.A. CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



In re J.A., a Person Coming Under the Juvenile Court                                         C078215
Law.

SACRAMENTO COUNTY DEPARTMENT OF                                                  (Super. Ct. No. JD234823)
HEALTH AND HUMAN SERVICES,

                   Plaintiff and Respondent,

         v.

S.A.,

                   Defendant and Appellant.




         S.A., mother of the minor, appeals from orders terminating her parental rights.
(Welf. & Inst. Code, §§ 366.26, 395 [further undesignated statutory references are to the
Welfare and Institutions Code].) Mother argues the court and the Sacramento County
Department of Health and Human Services (Department) failed to comply with the
inquiry and notice requirements of the Indian Child Welfare Act (ICWA). (25 U.S.C.
§ 1901 et seq.) We reverse and remand with directions.


                                                             1
                                          FACTS
        In June 2014, the court ordered the two-month-old minor, J.A., detained due to
mother’s continued contact with father knowing of his propensity for violence. Mother is
unable to care for the minor without assistance. Father has a history of anger and
violence. The parents failed to engage in court-ordered services in two prior cases
involving the minor’s siblings and parental rights to the siblings were terminated in 2013.
The detention report stated the siblings were being adopted by a paternal relative.
        Father completed an ICWA-020 form (Parental Notification of Indian Status) by
checking a box which stated: “I may have Indian ancestry” but did not identify a tribe.
On the form, father explained: “Doesn’t know -- not able to get information.” The court
ordered the Department to notice any federally recognized tribes and ordered father to
complete an Indian Ancestry Questionnaire and return it to the Department within two
days.
        A July 1, 2014, declaration filed by a paralegal who has responsibility for the
ICWA notice stated father’s questionnaire had not been received and his tribe was
unknown. The paralegal called father at three different numbers and finally left two
voice messages but had no response. The paralegal sent notice to the Bureau of Indian
Affairs (BIA) with what little information was available for the minor and the parents. A
second declaration filed July 21, 2014, provided the return receipts and the response from
the BIA. The July 23, 2014, jurisdiction/disposition report stated that notice was
complete.
        The July 23, 2014, report stated father declined an interview with the social
worker. The report stated there were no relatives to consider for placement.
        In August 2014, the court sustained the petition and took the disposition under
submission. In September 2014, the court found the ICWA notice was proper and the
ICWA did not apply. The court bypassed services for both parents and set a section
366.26 hearing.

                                              2
       In November 2014, the Department filed a petition for modification to place the
minor out of county in a relative home. The petition alleged the siblings’ caretakers
originally would not accept placement because a paternal aunt was seeking placement,
however the paternal aunt did not follow through and the siblings’ caretakers requested
placement. The caretakers visited the minor and were ready to accept him. The court
granted the proposed modification.
       The assessment for the section 366.26 hearing stated the ICWA did not apply.
The paternal aunt and uncle, M.S. and R.S., were described as anxious to have the minor
placed with them. The minor was on a preplacement visit with them and was forming an
attachment to them. This family was very connected to the minor’s extended family.
       In December 2014, the minor was placed with the paternal aunt and uncle. In
January 2015, the court terminated parental rights, selecting a permanent plan of adoption
for the minor.
                                        DISCUSSION
       Mother contends the court and the Department failed to comply with the inquiry
and notice provisions of the ICWA. We conclude the critical flaw was in the
Department’s inquiry, which when remedied, may obviate the need for further notice.
       The ICWA protects the interests of Indian children and promotes the stability and
security of Indian tribes by establishing minimum standards for, and permitting tribal
participation in, dependency actions. (25 U.S.C. §§ 1901, 1902, 1903(1), 1911(c), 1912.)
The juvenile court and the Department must inquire at the outset of the proceedings
whether a child who is subject to the proceedings is, or may be, an Indian child. (Cal.
Rules of Court, rule 5.481(a).) If, after the petition is filed, the court “knows or has
reason to know that an Indian child is involved,” notice of the pending proceeding and
the right to intervene must be sent to the tribe or the BIA if the tribal affiliation is not
known. (25 U.S.C. § 1912; § 224.2; Cal. Rules of Court, rule 5.481(b).) Failure to
comply with the notice provisions and determine whether the ICWA applies is prejudicial

                                               3
error. (In re Kahlen W. (1991) 233 Cal.App.3d. 1414, 1424; In re Desiree F. (2000) 83
Cal. App. 4th 460, 472.)
       While some inquiry is required, the Department is not required to conduct
comprehensive investigation into the minor’s status or conduct genealogical research.
(In re C.Y. (2012) 208 Cal. App. 4th 34, 39; In re S.B. (2005) 130 Cal. App. 4th 1148,
1161.) However, if known, the Department is required to interview the minor’s parents
and extended family concerning the child’s membership status or eligibility. (§ 224.3,
subd. (c); Cal. Rules of Court, rule 5.481(a)(4).)
       Here, the Department was in contact with the paternal relatives. One paternal aunt
and uncle, who were described as “very connected” to the extended family, were in the
process of adopting the minor’s three full siblings and apparently another paternal aunt
had expressed interest in having the minor placed with her. Although the Department
knew the names and presumably the contact information for these close relatives, there is
no suggestion in the record these relatives were ever asked about the father’s or the
minor’s Indian heritage, if any. We also note there were prior dependency cases
involving the minor’s full siblings. Indian heritage must have been explored in those
cases and any result would have shed light on father’s current claims. The Department’s
inadequate inquiry was limited to leaving messages for the father, who was known to be
uncooperative, and who declined to speak to the social worker about his history. Had the
Department not been in actual contact with the paternal relatives and had prior cases for
reference, these minimal efforts might have been enough, particularly in light of father’s
vague claim of Indian heritage. Where sources of additional information were readily
available, they were not.
       Reversal is required to permit additional inquiry. If further inquiry results in
identification of a tribe or tribes which can be noticed, new notice with more complete
ancestral information must then be sent. A second notice to the BIA is unnecessary since
the initial BIA response made it clear that the BIA “does not determine tribal eligibility”

                                              4
and directed, “[w]hen additional information becomes available” it should be sent to the
appropriate tribe.
                                      DISPOSITION
       The orders terminating parental rights are reversed. The matter is remanded for
the limited purpose of conducting further inquiry to determine whether father’s claim of
Indian heritage relates to any tribe or tribes. If, after proper inquiry, the Department
determines there is no tribe to which notice can be sent, the orders shall be reinstated. If
the Department’s inquiry of paternal relatives discloses a tribe which can be noticed,
proper notice with all known ancestral information shall be sent. Thereafter, if there is no
response or if the tribe determines the minor is not an Indian child, the orders shall be
reinstated. However, if the tribe determines the minor is an Indian child and the court
determines the ICWA applies to this case, the juvenile court is ordered to conduct a new
selection and implementation hearing in conformance with all provisions of the ICWA.



                                                         NICHOLSON             , Acting P. J.



We concur:



      HULL                  , J.



      RENNER                , J.




                                              5